Exhibit 14.1 ACETO CORPORATION CODE OF BUSINESS CONDUCT AND ETHICS March 2011 The Board of Directors of Aceto Corporation, a New York corporation (“Aceto”) has adopted this Code of Business Conduct and Ethics (“Code”) to: ● promote honest and ethical conduct, including fair dealing and the ethical handling of actual or apparent conflicts of interest; ● promote full, fair, accurate, timely and understandable disclosure in reports and documents that Aceto files with, or submits to, the Securities and Exchange Commission (“SEC”) and in other public communications made by Aceto; ● promote compliance with applicable laws and governmental rules and regulations; ● promote the prompt internal reporting of violations of the Code to an appropriate person or persons identified in the Code; ● promote accountability for adherence to this Code; ● ensure the protection of Aceto’s legitimate business interests, including corporate opportunities, assets and confidential information; and ● deter wrongdoing. VIOLATIONS OF ACETO’S POLICIES CONTAINED HEREIN CAN RESULT IN CORRECTIVE ACTION AND/OR DISCIPLANARY ACTION UP TO AND INCLUDING DISCHARGE. All directors, officers and employees of Aceto are expected to be familiar with this Code and to adhere to those principles and procedures set forth in this Code that apply to them. From time to time, Aceto may waive some provisions of this Code. Any waiver, however, may be made only by the Board of Directors and must be promptly disclosed as required by securities regulations and the listing rules of the NASDAQ Stock Market, Inc. I.Honest and Candid Conduct Each director, officer and employee owes a duty to Aceto to act with integrity. Integrity requires, among other things, being honest and candid. Deceit and subordination of principle are inconsistent with integrity. Each director, officer and employee must: ●
